Citation Nr: 1707121	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-01 234	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella prior to May 5, 2014.

2.  Entitlement to a rating in excess of 60 percent for residuals of total left knee arthroplasty since July 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 2000.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran and his spouse testified at a June 2012 videoconference Board hearing before a Veterans Law Judge and an April 2011 Decision Review Officer hearing.  

In September 2016, the Board issued a decision remanding the issues of entitlement to a rating in excess of 10 percent for left knee chondromalacia patella prior to May 5, 2014, and entitlement to a rating in excess of 30 percent for residuals of total left knee arthroplasty since July 1, 2015, to the Agency of Original Jurisdiction (AOJ).  In a January 2017 rating decision, the AOJ increased the rating for the total left knee arthroplasty since July 1, 2015, to 60 percent.  In a January 2017 supplemental statement of the case, the AOJ continued the denial of a rating in excess of 10 percent for left knee chondromalacia patella prior to May 5, 2014, as well as a rating in excess of 60 percent for residuals of total left knee arthroplasty since July 1, 2015.  The matters that were not granted in full have been returned to the Board for appellate review.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

On February 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


